IN THE UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

Feleeia N. Harcum CHAPTER 13

LES. BANK NATIONAL ASSOCIATION
(PROSTEE FOR THE PENNSYLVANIA

HOUSING FINANCE AGENCY) NO. 17-10177 MDC
Movant
Vi,

Felecia N. Marcum oo,
TEULS.C. Section 362

William C. Miller Esq.

 

STIPULATION
AND NOW, it is heroby stipulated and agreed by and between the undersigned as follows:
I, The posi-petition arrearage on the morgage held by the Movant on the Debtor’s

residence is $20,089.32, which breaks down as follows:

Post-Petition Payments: January 2018 to Murch 2019 at $1.238.00Anonth
Late Charges: January 2018 to February 2019 at $34. 88/month
Fees & Costs Relating to Motion: $1,031.00
Total Post-Petition Arrears $20,089.32

2, The Debtor shall cure said arrearages in ihe following manner:

a} Within seven (7) days of the filing of this Stipulation, Debtor shall file an
Amended Chapter 13 Plan to include the post-petition arrears of $20,089.32.

b). Movant shall file an Amended or Supplemental Proof of Claim to include the
posi-petition arrears of $20,089.32 along with the pre-petition arrears:

¢). The new 410A form fora Proof of Claim shall not be required for this Amended
or Supplemental Proof of Clains.

3. Beginning with the payment due April 1, 2019 and continuing thereafter, Debtor
shall pay ta Movant the present regular monthly mortgage payment of $1,238.00 (or as adjusted
pursuant to the terms of the mortgage) on or before the first (1°) day of each month (with late charges
being assessed after the 15" of the month).

4. Should Debtor provide sufficient proof of payments made, but not credited Cront &

back copies of cancelled checks and/or money orders), Movant shall adjust the account accordingly.

 
ai In the event the payments under Section 3 above are not tendered pursuant to the
terms of this stipulation, Movant shall notify Debtor and Debtor's attorney of the default in writing
and the Debtor may cure said default within FIFTEEN (15) days of the date of said notice. If Debtor
should fail to cure the default within fifteen (15) days, Movant may file a Certification of Default
with the Court and the Court shall enter an Order granting Movant immediate relief from the
automatic stay and waiving the stay provided by Bankruptey Rule 400] (a)(3)

6. If the case is converted to Chapter 7, Movant shall file a Certification of Default
with the Court and the Court shall enter an order granting Movant relief from the automatic stay.

bs If the instané bankruptcy is terminated by either dismissal or discharge, this
agreement shall be null and void, and is not binding upon the parties.

8. The provisions of this stipulation do not constitute a waiver by Movant of its right to
seek reimbursement of any amounts not included in this stipulation, including fees and costs, due
under the terms of the mortgage and applicable law.

9, The parties agree that a facsimile signature shall be considered an original signature,

Date: March 20. 2019 By: 4/ Kevin G. McDonald, Esquire
Attorney for Movant

 

eases Brad Se a
Attorney for Debtor

re 3019 = Das Wa. -

—_— = William &. Mijler, Esquire (YO Pos ! iy

[yet AtHGut prejudice to any
trustee rights or remedies

 

 

Approved by the Court this day of
retains discretion regarding entry of any further order,

, 2019, However, the court

 

Bankruptcy Judpe
Magdeline D. Coleman
